                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 UNITED STATES OF AMERICA                        )
                                                 )
 v.                                              )    NO. 3:00-cr-00091
                                                 )    JUDGE RICHARDSON
 KENNETH H. SMITH                                )
                                                 )


                           MEMORANDUM OPINION & ORDER
       Pending before the Court is Defendant’s “Unopposed Motion for Early Termination of

Supervised Release.” (Doc. No. 96, “Motion”), wherein Defendant asks the Court to terminate his

ten-year term of supervised release, of which he has served more than forty-four months. On July

31, 2000, Defendant pled guilty to three counts: possession with intent to distribute cocaine base,

in violation of 21 U.S.C. § 841(a)(1); possession of a weapon by a convicted felon, in violation of

18 U.S.C. §§ 922(g)(1) & 924; and making a false written statement to a licensed firearms dealer,

in violation of 18 U.S.C. §§ 922(a)(6) & 924(a)(2). (Id. at 1). On January 29, 2001, United States

District Judge Thomas Higgins sentenced Defendant to 240 months’ imprisonment to be followed

by ten years of supervised release. (Doc. No. 67). President Barack Obama commuted Defendant’s

sentence on August 3, 2016, with the sentence expiring on December 1, 2016. (Doc. No. 92).

       Defendant contends that he meets the criteria for early termination of supervision because,

among other things, he “remains employed, is married, and is raising four children. He has had no

positive drug screens while on supervised release and has complied with his reporting

requirements.” (Doc. No. 96 at 1). The Government does not oppose Defendant’s request for early

termination of supervised release. (Id). Reportedly, Defendant’s probation officer informed

defense counsel that “[Defendant] meets the criteria for early termination and has been compliant

with his conditions of supervision. [The United States’ Probation Office is] in favor of his early



      Case 3:00-cr-00091 Document 98 Filed 08/10/20 Page 1 of 3 PageID #: 56
termination.” (Id. at 2).

          Section 3583(e)(1) of Title 18, United States Code, permits early termination of supervised

release, after the expiration of one year of supervised release, if the Court is satisfied that such

action “is warranted by the conduct of the defendant released and the interest of justice.” Factors

to be considered in granting early termination include, to the extent applicable in a particular case:

(1) “the nature and circumstances of the offense and the history and characteristics of the

defendant”; (2) the need “to afford adequate deterrence to criminal conduct”; (3) the need “to

protect the public from further crimes of the defendant”; (4) the need “to provide the defendant

with needed education nor vocational training, medical care, or other correctional treatment”; (5)

the kinds of sentence and sentencing range established by the United States Sentencing

Commission for the applicable category of offense committed by the applicable category of

defendant; (6) any pertinent policy statement issued by the United States Sentencing Commission;

(7) “the need to avoid unwarranted sentence disparities among defendants with similar records

who have been found guilty of similar conduct”; and (8) “the need to provide restitution to any

victims of the offense.” 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), & (a)(7).

          In addition to these factors, federal judicial policy requires that courts consider the

following factors when evaluating the appropriateness of early termination of supervised release:

stable community reintegration, progressive strides toward supervision objectives, no aggravated

underlying convictions, no history of violence, no recent arrests, convictions, alcohol or drug

abuse, and no identifiable risk to public safety. Guide to Judiciary Policy, Vol. 83 § 380.10(b)

(2010).




                                                      2

     Case 3:00-cr-00091 Document 98 Filed 08/10/20 Page 2 of 3 PageID #: 57
       In this case, upon the application of the Section 3553 factors, and considering the lack of

opposition by the Government, the Court finds that collectively they strongly support Defendant’s

request for early termination of supervised release. The Court acknowledges that Defendant has

successfully transitioned into his community, complied with his conditions of supervised release,

and maintained steady employment. Thus, upon the application of the Section 3553 factors, and in

consideration of the lack of opposition by the Government, the Court finds that early termination

of supervised release is clearly warranted at this time. Therefore, the Motion (Doc. No. 96) is

GRANTED, and Defendant’s term of supervised release is hereby terminated.

       IT IS SO ORDERED.



                                                    ____________________________________
                                                    ELI RICHARDSON
                                                    UNITED STATES DISTRICT JUDGE




                                                   3

     Case 3:00-cr-00091 Document 98 Filed 08/10/20 Page 3 of 3 PageID #: 58
